Citation Nr: 1244219	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for muscle pain, secondary to an undiagnosed illness.

2.  Entitlement to a compensable rating for tinea pedis.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right foot injury with minimal degenerative changes of the first metatarsal prior to September 2, 2010.
 
4.  Entitlement to a rating in excess of 10 percent for residuals of a right foot injury with minimal degenerative changes of the first metatarsal since September 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 and March 2005 to January 2006, with additional service in the National Guard.
 
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in White River Junction, Vermont.
 
During the September 2011 hearing before the undersigned judge, the Veteran and his representative withdrew from appeal the issue of entitlement to an increased rating for an adjustment disorder with anxious mood, sleep disturbance, and fatigue.  See Hearing Transcript, p. 15.  As the claim has been properly withdrawn, it will not be addressed in this decision.  See 38 C.F.R. § 20.204 (2012).

The issues of entitlement to service connection for a skin disorder of the hands to include secondary to tinea pedis; and for right hip and knee disorders, both secondary to residuals of a right foot injury with minimal degenerative changes of the first metatarsal, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for muscle pain secondary to an undiagnosed illness, entitlement to a compensable rating for tinea pedis, and entitlement to a rating in excess of 10 percent for residuals of a right foot injury with minimal degenerative changes of the first metatarsal since September 2, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to September 2, 2010, residuals of a right foot injury with minimal degenerative changes of the first metatarsal was not moderately severe.


CONCLUSION OF LAW

Prior to September 2, 2010, the criteria for a rating in excess of 10 percent for residuals of a right foot injury with minimal degenerative changes of the first metatarsal were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In this case, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 correspondence of the information and evidence needed to substantiate and complete his claim of entitlement to an increased rating for a right foot disability, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was readjudicated in a May 2011 supplemental statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  Additionally, in September 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issue decided below. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 
 
In an unappealed May 1980 rating decision, VA granted entitlement to service connection for residuals of a right foot injury with minimal degenerative changes of the first metatarsal, and assigned an initial rating of 10 percent, effective November 5, 1979.  VA received the Veteran's current claim of entitlement to an increased rating in July 2008.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
 
The Board has reviewed all of the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service-connected right foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5284.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code refers to degenerative arthritis (Diagnostic Code 5003) rated on the basis of an "other" foot injury (Diagnostic Code 5284).
 
Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
 
Under Diagnostic Code 5284, a 20 percent rating is warranted with evidence of a "moderately severe" foot injury.  

The Board observes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the Board finds that prior to September 2, 2010, a rating in excess of 10 percent for the Veteran's right foot disability was not warranted.
 
At a November 2008 VA examination the Veteran complained of problems related to his tinea pedis.  He also complained of pain, swelling, heat, redness, stiffness, fatigability, weakness, a lack of endurance, and an altered gait due to the right foot.  He stated he could stand more than one but less than three hours, could walk one to three miles, and suffered a 50 percent loss of function in a flare-up.  He denied needing assistive devices.  Aspirin, rest, elevation, and heat relieved symptoms.  On examination, there was no objective evidence of painful motion, swelling, instability, or weakness of the right foot.  There was tenderness of the first metatarsal joint and evidence of an unusual shoe wear pattern.  The examiner found wearing on the outer upper edges of his heel, and hallux valgus of the metatarsophalangeal joint.  The appellant's gait was normal and non-antalgic.  X-rays showed minimal degenerative changes of the distal first right metatarsal, but otherwise normal feet.  The Veteran was noted to work in the postal service, and to have lost no time during the prior twelve months due to his right foot disorder.  Despite the fact that the appellant had lost no time from work due to the disorder, the examiner opined that the disability caused "significant" occupational effects.  The examiner further found that the right foot disorder had no effect on shopping, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  It had a mild effect on chores.  It had a moderate effect on sports.  It prevented exercise and recreation, including hiking, running, golf, and skating.  

On VA examination in September 2010, the Veteran complained of right heel pain and fatigability.   His pain was 3/10 but could increase to 5/10.  He denied flare-ups.  Over the counter medication provided relief.  On examination, his gait was normal.  His feet were tender with a hallux valgus deformity.  His extremities examination was normal, with a normal dorsalis pedis pulse and a normal posterior tibial pulse.  There was no objective evidence of pain on active motion, no pain on repetition, and no additional limitation of motion on repetition.  X-rays of the feet showed a hallux valgus deformity with soft tissue swelling medial to the first metatarsal head.  The examiner found that the right foot disorder had no effect on occupational functioning.  A moderate effect was found on chores, shopping, exercise, sports, recreation, driving, and no effect was found on feeding, bathing, dressing, toileting, or grooming.

Collectively, the aforementioned medical evidence reflects that the Veteran's right foot disability was not "moderately severe" prior to September 2, 2010.  He required no assistive devices for the disability, and it was responsive to over the counter medication.  His gait was normal.  X-rays showed, at most, a hallux valgus deformity and swelling with "minimal" degenerative changes.  Limitation of motion of the foot was not documented.  The September 2010 VA examiner found, at most, a "moderate" effect on some activities, and no effect on others.  The Board acknowledges that the November 2008 examiner found significant occupational effects, and that the right foot disability prevented exercise and recreation.  The impact on the Veteran's occupation, however, is inconsistent the examiner's own objective findings which revealed no objective evidence of limited motion, no painful motion, no swelling, no instability, and no weakness.  His gait was normal, and x-rays showed only a moderate hallux valgus deformity.  The Board does not find the impact on exercise and recreation noted in November 2008 alone, to constitute evidence of a "moderately severe" foot injury for this time period.  For all of these reasons, the Board finds that the evidence preponderates against finding that residuals of a right foot injury with minimal degenerative changes of the first metatarsal approximated a "moderately severe" foot injury prior to September 2, 2010.  

As to the DeLuca factors noted above, the Board acknowledges the evidence of pain and functional limitations.  The November 2008 examiner found tenderness of the first metatarsal joint, but no objective evidence of painful motion, swelling, instability, or weakness.  The September 2010 examiner noted tenderness of the feet, but did not quantify the loss of motion due to pain, if any.  Again, records show that no assistive devices were required for this time period, and the disorder was responsive to rest, elevation, heat, and over the counter pain medication.  The Veteran denies losing work due to this disorder, and an examiner in 2010 found no occupational impact.  Based on this evidence, the Board finds that the preponderance of the most competent evidence is against concluding that the Veteran's pain, weakness, or fatigability is so disabling as to actually or effectively limit right foot motion to such an extent as to warrant assignment of a higher rating pursuant to DeLuca.

No other diagnostic code provides a basis for assignment of a rating in excess of 10 percent for the right foot.  Diagnostic Code  5003 does not provide the basis for an increased evaluation because the evidence does not show involvement of two or more major joints or two or more minor joint groups.  Disabilities of the ankle and foot are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 and Diagnostic Codes 5276-5284, respectively, but many of these diagnostic codes simply do not apply to the Veteran's service-connected right foot disability.  As it is neither contended nor shown that the Veteran's service-connected right foot disability involves ankylosis of the ankle, limitation of motion of the ankle, malunion of os calcis or astragalus, or an astragalecomy, there is no basis for assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5274.  As it is neither contended nor shown that the Veteran's service-connected right foot disability involves flatfoot, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones, there is no basis for assignment of a higher rating under Diagnostic Codes 5276, 5278, or 5283.  See 38 C.F.R. § 4.71a.  

Other diagnostic codes are inapplicable because they do not offer ratings in excess of 10 percent.  Ten percent is the maximum evaluation available under Diagnostic Codes 5277, and 5279-5282.  As such, these too cannot provide the basis for a rating in excess of the 20 percent assigned.  38 C.F.R. § 4.71a.

The Board considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final point, the Veteran's own assertions, and those of his representative have been considered.  Lay assertions made in support of his claim for a higher rating are not, however, entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's right foot disability.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the most probative evidence indicates that prior to September 2, 2010, his right foot disability was not consistent with a rating in excess of the presently assigned 10 percent rating.
 
For the foregoing reasons, there is no basis to assign a higher or staged rating under the applicable rating criteria prior to September 2, 2010.  The claim for a higher rating for this time period must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right foot injury with minimal degenerative changes of the first metatarsal prior to September 2, 2010 is denied.


REMAND

The Board finds that additional development is necessary before the claims remaining on appeal can be properly adjudicated.

A remand is needed to fairly resolve the claim for entitlement to service connection for muscle pain secondary to an undiagnosed illness.   Service connection may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant: (1) is a "Persian Gulf Veteran"; (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(3).  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.  A qualifying "chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b)

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), however, if there is affirmative evidence that an undiagnosed illness: (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims of entitlement to service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

Here, a review of the service records reflect that the appellant had service in Southwest Asia during the Persian Gulf War era.  Thus, he qualifies as a "Persian Gulf War Veteran."

In September 2010, he was afforded two "Persian Gulf War" examinations.  In the first examination report, the Veteran was diagnosed with chronic fatigue syndrome.  A medical opinion addressing the etiology of the disorder was not offered, however.  Accordingly, the RO sought an addendum to the first report.  

In the second report, the examiner found the Veteran manifests symptoms that are consistent with Gulf War Illness/Syndrome, including fatigue.  The examiner noted that the Veteran was unable to give specific exposure to environmental hazards.  She concluded, "his disability pattern is one of arthritis/joint pains, (an) unexplained skin disorder, and sleep disturbance with fatigue unexplained partially; but could be related to positive screening for PTSD [posttraumatic stress disorder] coupled with other dxed [diagnosed] emotional disorders."  She further stated that the long-term health effects physiologically and psychiatrically of Gulf War Veterans remains to be seen.

The Board finds this medical opinion inadequate because the examiner failed to address the relevant issue-the Veteran's muscle pain.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Further, the opinion is somewhat speculative, as the examiner indicates that his Gulf War symptoms are "partially" unexplained, but "could be" related to his psychiatric problems.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).

The record reflects evidence of a chronic disorder that is undiagnosed.  In an August 2006 VA treatment record, the Veteran complained of chronic fatigue, muscle aches, joint pain, and difficulty sleeping which had been lasting for six months.  He was unable to localize his muscle pain.  The provider determined that a psychiatric etiology was possible, as was obstructive sleep apnea and hypothyroidism.  The provider recommended a full medical evaluation.  On VA general medical examination in August 2006, the Veteran again complained of the pain, and stated he would take aspirin as needed for musculoskeletal pain.  At the September 2011 hearing, he testified of intermittent muscular pain all over his body since his discharge.  See Hearing Transcript, pp. 17-23.

At the hearing, the possibility of undergoing a new VA examination was discussed and the Veteran indicated his willingness to appear for such an examination.  See Hearing Transcript, p. 23.  Therefore, the Veteran should be provided with a "Persian Gulf War examination" to determine whether it is at least as likely as not that his muscle pain is due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the disorder is due to a known disability.

A remand is also required to adjudicate the Veteran's claim for entitlement to a compensable rating for tinea pedis.  In response to the July 2008 claim for increase, the Veteran was afforded a VA examination in November 2008 to address the current status of this disability.  This examination report, however, fails to address the information needed to adjudicate the Veteran's disability under the applicable diagnostic code.

The Veteran's tinea pedis has been assigned a noncompensable rating under Diagnostic Code 7813, which pertains to dermatophytosis of the body, head, feet, beard area, nails, or inguinal area.  38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 directs that disability associated with dermatophytosis be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code  7806), depending upon the predominant disability.  In this case, the Veteran's skin condition does not involve his head, face, or neck.  Thus, the Veteran does not have disfigurement of the head, face, or neck.  Additionally, his predominant disability is not that of scars.  Accordingly, his disability must be rated as dermatitis.  

Under Diagnostic Code 7806, the code for dermatitis, a 0 percent rating will be assigned where less than 5 percent of the entire body or exposed areas is affected, and no more than topical therapy is required during the past 12-month period.  The next higher rating of  10 percent rating is assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

Here, the November 2008 VA examination report fails to identify the percentage of the Veteran's body affected by his tinea pedis.  The Board has reviewed the remainder of the medical record for this information, but it too is silent for this information, which is necessary for rating the disability.  Moreover, at the September 2011 hearing, the Veteran testified that tinea now affected his hands, which have not been assessed.  See Hearing Transcript, pp. 4-5.  A VA examination is thus needed to ascertain the current severity of the Veteran's disability and provide the relevant information for rating the disability.

A remand is also required in order to afford the Veteran a current VA examination for residuals of a right foot injury with minimal degenerative changes of the first metatarsal.  At the September 2011 hearing, the Veteran specifically alleged that the condition worsened in the last year.  See Hearing Transcript, p. 26.  He reported new symptoms that do not appear to have been present on the last VA examination, including trouble walking, trouble with stairs, swelling of the heel, redness of the heel, and increased ankle instability.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As such, the Board finds that a current VA examination is necessary to ascertain the current severity of the Veteran's disability since September 2, 2010.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file currently includes treatment records dated through February 2011 from the White River Junction VA Medical Center, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding pertinent treatment records from the White River Junction VA Medical Center dated since February 2011.  All records and/or responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for a VA Persian Gulf War examination by a physician to determine whether it is at least as likely as not that his complaints of muscle pain are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the symptoms are due to a known diagnosable entity.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in their reports that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  

A complete rationale for all conclusions expressed should be set forth in the report of examination. If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

3.   The Veteran must also be afforded a VA skin examination to assess the current severity of his tinea pedis.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  
 
In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his tinea pedis.  The examiner must provide the percentage of the entire body, as well as the percentage of exposed areas, affected by tinea pedis alone, and also the duration of any intermittent systemic therapy required to treat the condition.  The examiner must specifically address the etiology of any skin disorder affecting the appellant's hands, and address whether it is at least as likely as not that such a disorder is related to service, or to the Veteran's tinea pedis.  A complete rationale for any opinion expressed must be provided.

4.  The Veteran should also be afforded a VA orthopedic examination to assess the current severity of his residuals of a right foot injury with minimal degenerative changes of the first metatarsal.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.    
 
In accordance with the latest worksheets for rating ankle and foot disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of each and every ankle and foot disability.  Any orthopedic pathology due to a disorder other than residuals of a right foot injury with minimal degenerative changes of the first metatarsal must be carefully differentiated.  A complete rationale for any opinion expressed must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners document their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
7.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims must be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


